DETAILED ACTION
Election/Restrictions
In view of Applicant’s Response to Election/Restriction filed 5/6/2022, Examiner acknowledges:
Applicant’s election of Group I (i.e., claims 1-10), 
The election did not present any arguments for traversal; thus, the election is treated as an election without traverse, 
Claims 1-26 are pending, of which claims 1-10 are subject to examination and claims 11-26 are withdrawn from consideration for being drawn to nonelected claims. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2004/0075418 to Densham et al. (“Densham”).

As to independent claim 1, an apparatus (¶ 0001) for adapting an alternating current to a direct current (Intended use is not given patentable weight. In any event, see ¶ 0001.), the apparatus comprising: a power supply input terminal for the apparatus (Fig. 2: see plug), the power supply input terminal configured to removably couple to an alternating current (AC) power source and to receive the alternating current (Fig. 2: plug is conventionally used to connect to AC source.); a switched mode power supply (SMPS) configured to operate with energy supplied from the AC power source via the power supply input terminal (¶ 0026, Fig. 3B: AC Adapter is receives AC power via the plug.), the SMPS configured to generate a supply voltage for a direct current (DC) charger circuit supplied by the SMPS (¶ 0026: AC adapter (Fig. 2: 32) provides DC output to charger controller (Fig. 2: 24).); the SMPS further configured to adjust a voltage level of the supply voltage depending on a feedback signal applied at a feedback input to the SMPS (¶ 0026: AC adapter receives feedback signals (Fig. 2: 26) that are used to adjust the DC output.); input terminals configured to receive signals from the DC charger circuit (¶ 0025, Fig. 2 discloses a plurality of feedback signals output from the charger controller 24 that are received at inputs of various components.), wherein at least one of the received signals is an analog signal responsive to a drop in the supply voltage in the DC charger circuit (Fig. 3B discloses a feedback signal is an “ANALOG SIGNAL”.), an activation circuit coupled to the input terminals (¶ 0025, 0026. PWM circuitry is coupled to input terminals to receive a plurality of feedback signals.), the activation circuit to activate the feedback signal to increase the voltage level in response to the at least one of the received signals (¶ 0025. PWM circuity utilizes feedback signals to adjust the duty cycle of the PWM signal thereby adjusting the DC output.); and an output terminal from the apparatus (Fig. 3B: “POWER”), the output terminal configured to provide the voltage level from the SMPS for operating the DC charger circuit (Fig. 2: 10, 24, 32, Fig. 3B: 10: Power is output from the AC adapter to the charger controller 24.).

As to claim 9, the apparatus of claim 1 further comprising a flexible wire bus, wherein wires of the flexible wire bus are adapted to couple with terminals of the DC charger circuit and the input terminals of the apparatus (¶ 0027).

As to claim 10, the apparatus of claim 9 wherein the flexible wire bus is a universal serial bus cable (¶ 0027).

Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-8 would be allowable if amended in the manner above because the prior art of record does not teach or suggest an apparatus having all the combinations of limitation recited in and required by dependent claim 2. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner SURESH MEMULA whose telephone number is (571)272-8046, and any inquiry for a formal Applicant initiated interview must be requested via a PTOL-413A form and faxed to the Examiner's personal fax phone number: (571) 273-8046. Furthermore, Applicant is invited to contact the Examiner via email (suresh.memula@uspto.gov) on the condition the communication is pursuant to and in accordance with MPEP §502.03 and §713.01. The Examiner can normally be reached Monday-Thursday: 9am-6pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jack Chiang, can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned (i.e., central fax phone number) is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH MEMULA/Primary Examiner, Art Unit 2851